Citation Nr: 1431190	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  11-18 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether severance of service connection for hemorrhoids was proper.

2.  Entitlement to service connection for right knee condition.

3.  Entitlement to service connection for ulcers.

4.  Entitlement to service connection for disability manifested by stress.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

Bridgid D.Cleary


INTRODUCTION

The appellant served in the Army National Guard from February 1972 to February 1978, including a period of active duty for training from May to September 1972.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from September 2009 and June 2011 rating decisions of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).  The September 2009 granted service connection for hemorrhoids and denied service connection for stress, ulcers, and a right knee disability.  The June 2011 rating decision severed service connection for hemorrhoidal disease, effective from September 1, 2011, and denied service connection for hearing loss and tinnitus.  In his June 2011 notice of disagreement (NOD), the appellant specifically disagreed with the denial of service connection for hearing loss and tinnitus.  This NOD did not mention the severance of service connection for hemorrhoidal disease.  Nevertheless, the severance of service connection for hemorrhoidal disease was included in a June 2011 statement of the case and the appellant perfected his appeal with regard to these issues by submitting a VA Form 9 later that month.

(The issues of service connection for disability manifested by stress, hearing loss, and tinnitus are addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  A September 2009 grant of service connection for hemorrhoids was not undebatably erroneous.

2.  A right knee disability or ulcer disability is not attributable to any period of active duty for training or inactive duty training.


CONCLUSIONS OF LAW

1.  The criteria to sever service connection for hemorrhoidal disease have not been met.  38 C.F.R. §§ 3.105, 3.303 (2013).

2.  The appellant does not have a right knee disability that is the result of injury or disease incurred during active military service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  The appellant does not have ulcers that are the result of injury or disease incurred during active military service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

With regard to the service connection claims, the Board finds that the required notice was met through correspondence sent to the appellant during the course of the claim.  See September 2008 letter.

VA also has a duty to assist the appellant in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that VA's duty to assist does not require a VA medical opinion be obtained with respect to the claim for ulcers.  In this case, the service treatment records show the appellant's first complaints of ulcer were not coincident with a period of active duty for training or caused by injury during a period of inactive duty training.  These ulcers were not associated in the record or by the appellant with an in-service injury.  As there has been no event during qualifying military service, a medical opinion is unnecessary.  Cf. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file, including the electronic evidence, contains the appellant's post-service reports of VA and private treatment and examination.  His service treatment records are incomplete.  As detailed in the July 2009 and January 2011 formal finding of unavailability memoranda, VA was unable to obtain the appellant's service records from either the National Personnel Records Center (NPRC) or the Kansas National Guard.  The appellant himself submitted some service records that have been associated with the claims folder and considered below.  Additionally, the appellant's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims decided herein.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Hemorrhoids - Severance

The appellant was originally granted service connection for hemorrhoids in a September 2009 rating decision.  At that time, he was assigned a non-compensable rating, effective from August 19, 2008.

Service connection will be severed only where evidence establishes that the grant service connection itself was clearly and unmistakably erroneous (the burden of proof being upon the Government).  See 38 C.F.R. § 3.105(d); see also Stallworth v. Nicholson, 20 Vet. App. 482 (2006); Daniels v. Gober, 10 Vet. App. 474 (1997).

Additionally, VA must satisfy specific notice obligations.  See 38 C.F.R. § 3.105(d).  In this case, these obligations were satisfied.  The RO issued an October 2010 rating decision proposing to sever service connection for hemorrhoids based on clear and unmistakable error (CUE) in the September 2009 rating decision.  This rating decision set forth all material facts and reasons for the proposed severance.  Specifically, the appellant's hemorrhoids were noted to have been first shown during a period of inactive duty for training (IDT) in the National Guard.  They were not the result of an injury during IDT and were obviously not caused by acute myocardial infarction, cardiac arrest, or cerebrovascular accident, which are the only diseases for which service connection can be established based on IDT without an injury.  This proposed severance was accompanied a November 2010 letter that informed him that he could request a hearing within 30 days and submit evidence within 60 days of the proposed severance.  The appellant was given an opportunity to respond and, in a June 2011 rating decision, service connection for hemorrhoidal disease was severed, effective September 1, 2011.  Thus, the Board finds that the RO complied with its notification obligations under 38 C.F.R. § 3.105(d).

The salient question is whether the severance was in accordance with the applicable law and regulations.  In order for VA to sever service connection, it must meet the same burden of proof that is placed on a claimant who, pursuant to 38 C.F.R. § 3.105(a), seeks to have an unfavorable decision overturned (clear and unmistakable error), except that in making the determination of whether severance of service connection was proper, the review of the record is not limited to evidence that was before the RO at the time the original adjudication was made.  See 38 C.F.R. § 3.105(d); Baughmann v. Derwinski, 1 Vet. App. 563, 566 (1991); Stallworth v. Nicholson, 20 Vet. App. 482, 488 (2006); Daniels v. Gober, 10 Vet. App. 474, 480 (1997).

"Clear and unmistakable error" (CUE) is defined as a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).  Even assuming the presence of error, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  See Fugo, 6 Vet. App. at 43-44 (citing Russell v. Principi, 3 Vet. App. 310, 313 (1992)).  The error must be undebatable.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell, 3 Vet. App. at 313-14.

In this case, the prior grant was based on records of treatment from the appellant's service in the Army National Guard, which was not active duty service.  Specifically, records from July 1973 and June 1975 showed a diagnosis of hemorrhoids.  Included in the remarks section of the July 1973 examination was the appellant's contention that he had been getting some indication of hemorrhoids since his service at Fort Polk in 1972 (during his active duty for training period).  The subsequent severance seems to be premised at least in part on a determination that this remark was not credible in light of the absence of corroborating medical records from the appellant's period of active duty for training.  However, the appellant is competent to report on the onset and continuity of observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a claimant is competent to report on that of which he or she has personal knowledge).  As such, the lack of corroborating medical records does not rise to the evidentiary level necessary to support a conclusion to sever an award of service connection.  Additionally, there was no clear indication that the appellant was not being truthful about the onset of symptoms related to the disease.  Because active military service includes any period of active duty for training during which an individual was disabled from disease incurred therein, see 38 U.S.C.A. § 101(24) (2013), and because the appellant had provided some evidence that his hemorrhoids began during his initial period of active duty for training, the Board finds that the grant of service connection cannot be said to have been clearly incorrect.  Thus, service connection for hemorrhoids is restored.

Service Connection - Right Knee

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (IDT).  38 U.S.C.A. § 101(24).

Direct service connection requires competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In this case, the appellant has a current diagnosis of painful varicose veins on the right leg and right knee arthritis.  See VA treatment records.  Additionally, a June 1975 service treatment record shows that he "jumped from the back of a truck and twisted his knee during a field training exercise" during his National Guard service.  The appellant was diagnosed with chondromalacia.  (Twisting his knee during a field training exercise is an injury and service connection may be awarded for disabilities caused by injury during IDT.)  Thus, the injury requirement is met.

The remaining question is whether the appellant's current disability is traceable to his military service, including to any injury sustained during active duty for training or IDT.  To this end, the appellant underwent a September 2010 VA examination to determine whether his current knee complaints were causally connected to his June 1975 injury.  This examiner noted the appellant's treatment records, including a May 1999 Worker's Compensation report, showing a right leg injury at work many years after his separation from service.  This examiner noted that the appellant's "entire demeanor was one of gross exaggeration" and that the objective physical findings and record did not substantiate the appellant's multiple subjective complaints.  Specifically, the examiner cited an exaggerated limp.  Ultimately, he opined that the appellant's current right knee symptoms were unrelated to his military service.

The appellant himself believes his right knee condition was due to his service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship as the etiology of the appellant's current knee diagnosis differs from that made in 1975 and is further complicated by an intervening work injury in May 1999.  Additionally, the current diagnosis post-dates the originally injury by decades and post-dates the intervening injury.  As such, the appellant is not competent to address etiology in the present case.  The September 2010 medical opinion that was based on review of the record and included an opinion is persuasive.  It has not been refuted with competent medical evidence that is equally persuasive.  Therefore, service connection is not warranted.

Based on the above, the claim of service connection for a right knee disability must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not help the claimant.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Ulcers

In this case, the record confirms a current diagnosis of peptic ulcer disease.  See Private Physician's Letter date January 2009, September 2009 VA examination.  A June 1974 sick slip shows that the appellant had ulcers coincident with a period when he was performing drills with his National Guard unit.  This is consistent with the appellant's subjective history provided at the time of his September 2009 VA examination, which placed the onset of this condition in 1973 or 1974.  As such, this problem developed after the appellant's initial active duty for training and had not been associated with any injury during that period or during any period of IDT.  Thus, the in-service requirement is not met.  Moreover, this stated onset also belies a finding of continuity of symptomatology dating back to the 1972 period of active duty for training.  Cf. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

After reviewing all the evidence of record, the Board finds that the preponderance of the evidence is against the claim of service connection for ulcers, to include peptic ulcer disease.  This is so because no such disease was shown during a period of active duty for training or shown to be related to any injury incurred during a period of IDT.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not help the appellant.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Severance of service connection for hemorrhoids was improper; the claim for restoration of service connection for hemorrhoids is granted.  

Service connection for a right knee disability is denied.

Service connection for ulcers is denied.


REMAND

The appellant has claimed entitlement to service connection for stress based on in-service incidents.  In one of the incidents during basic military training, he interrupted the sexual assault of one service member by another.  The appellant has stated that he made a report of this incident to his unit.  See May 2010 Statement.  It is unclear if any attempts have been made to locate this report.  On remand, a search for this report should be undertaken.

In another incident, he witnessed a sleeping service member being attacked by another service member who was under the influence of drugs.  The appellant has not provided additional information to verify this incident.

The third incident described by the appellant was a training exercise where he was subjected to treatment as if he was in a "Vietnamese concentration camp."  The Board finds that being subjected to a hostile training exercise is consistent with the conditions of basic training.  This is sufficient to trigger VA's duty to conduct an examination and obtain a medical opinion.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4), 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The appellant has also claimed entitlement to service connection for hearing loss and tinnitus based on exposure to loud noises in service.  He currently has a diagnosis of bilateral sensorineural hearing loss, and he subjectively reports having tinnitus.  His active duty military occupational specialty (MOS) was light weapons infantry.  This is likewise sufficient to trigger VA's duty to conduct an examination and obtain a medical opinion.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4), 3.326; McLendon, 20 Vet. App. 79.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC) in St. Louis, Missouri, the service department, or other appropriate source, such has the state Adjutant General's office or his local National Guard unit with a request for any report made by the appellant concerning an attack he witnessed during basic military training.

The appellant's aid should be enlisted to obtain greater detail regarding his alleged in-service stressful events so that additional efforts can be made to obtain corroborating evidence.  The appellant should be informed regarding the need for his assistance, including the acquisition of additional evidence such as lay statements from those who knew the appellant and knew of these experiences.

If any sought-after record is not available, or if the search for any record yields negative results, the agency of original jurisdiction (AOJ) must specifically document the attempts that were made to locate it.  The AOJ must also explain in a written unavailability memorandum why further attempts to locate or obtain any government records to support the appellant's contentions would be futile, which must be associated with the claims file.  The AOJ must then (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The appellant must then be given an opportunity to respond.

2.  Thereafter, schedule the appellant for a VA examination to determine whether a current acquired psychiatric disability is related to any in-service disease or injury.  As noted above, the appellant has claimed three in-service stressors: (a) interrupting the sexual assault of one service member by another; (b) witnessing a sleeping service member being attacked by another service member who was under the influence of drugs; and (c) being subjected to treatment as if he was in a "Vietnamese concentration camp" during a training exercise.

The claims folder and relevant records from Virtual VA must be made available to, and reviewed by, the examiner. As part of the examination, psychological testing should be conducted with a view toward determining the correct diagnosis(es), including whether the appellant has posttraumatic stress disorder.

The examiner should opine, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed disability is attributable to the appellant's active duty for training or any IDT, to include his reported in-service stressors.

The examiner should provide reasons for the opinion.  The reasons for the opinion should include consideration of the appellant's reports.  The medical reasons for accepting or rejecting the appellant's statements, especially regarding in-service experiences and continuity of symptoms since service, should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  Schedule the appellant for a VA examination to determine whether any current hearing loss or tinnitus is related to any in-service event.  The claims folder and relevant records from Virtual VA must be made available to, and reviewed by, the examiner. 

The examiner should opine, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such disability is attributable to the appellant's active duty for training or any period of IDT, to include his reported in-service noise exposure.  The examiner is asked to take into account the appellant's post-service work with steel companies, when forming an opinion.

The examiner should provide reasons for the opinion.  The reasons for the opinion should include consideration of the appellant's reports.  The medical reasons for accepting or rejecting the appellant's statements, especially regarding continuity of symptoms since service, should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  Thereafter, readjudicate the claims remaining on appeal in light of the additional evidence obtained.  If any of the benefits sought remains denied, the appellant and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


